Citation Nr: 0105462	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-15 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Assignment of initial rating for post-traumatic stress 
disorder (PTSD), initially rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought on 
appeal.   

A June 1996 RO rating decision denied claims of entitlement 
to increased ratings for a number of service-connected 
disabilities including: (1) traumatic arteriovenous aneurysm, 
varicose veins, right leg; (2) shell fragment wound (SFW) of 
the right thigh with muscle damage XIV; (3) partial paralysis 
of the left ulnar nerve; (4) SFW of the left arm, Muscle 
Group VII; (5) SFW of the right arm, Muscle Group VI; (6) SFW 
of the thoracic region, Muscle Group XXI; and (7) post 
operative scar, abdomen.  In April 1997 the RO received from 
the veteran a VA Form 21-4138, Statement in Support of Claim, 
in which the veteran entered a notice of disagreement with 
respect to that rating decision's denial of claims for 
increased rating.  As these claims have not been made the 
subject of a statement of the case, they will be remanded to 
the RO for issuance of a statement of the case, as indicated 
in the REMAND section below.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The service-connected PTSD is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks weekly or less often, 
and chronic sleep impairment. 



CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 30 
percent for PTSD for any period are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
appellant in establishing his claim.  See 38 U.S.C.A. § 
5107(a); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).   

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
ratings should be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(Court) held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In an August 1997 rating decision, the RO granted service 
connection for PTSD and granted a 30 percent rating, 
effective from April 1997, the date of claim for service 
connection for PTSD.  The RO based this grant on evidence, 
including the report from a June 1997 VA PTSD examination.  

The report of the June 1997 VA PTSD examination shows that 
the veteran reported that he had been married for 57 years to 
his wife, with whom he had a very good relationship, and he 
had three grown daughters with whom he was very close.  He 
reported that he had a drinking problem after service, but 
quit drinking on his own after two years when his children 
let him know that they were worried about the effects of the 
problem.  He reported that he had never received any 
psychiatric or substance abuse treatment, but his family 
doctor had prescribed medication for depression and sleep 
problems.  He reported that he had worked for 42 years as a 
salesman until ten years ago when he retired.

During the June 1997 VA PTSD examination, the veteran 
reported complaints of having nightmares about his combat 
experiences since discharge from service, which had worsened 
as he got older, and occurred several times a month.  He 
reported avoiding crowded places and watching television 
shows about the war, having intrusive thoughts of Germany, 
and having sleep problems.  He reported current thoughts of 
suicide without any plan or intent, depression for the past 
five years, and feeling depressed several times every week, 
manifested by sadness, hopelessness, and poor appetite.  He 
reported that he stayed at home as much as possible because 
of his jumpiness and startle response.  

On examination the examiner found the veteran to be pleasant 
and cooperative, well groomed and oriented to person, place 
and time, with a normal rate and flow of speech with no 
evidence of disorganization or psychosis.  His affect was 
appropriate, and he became tearful several times when 
describing his injury and current symptoms.  The veteran 
denied symptoms consistent with psychotic episodes, and 
denied having any hallucinations.  The report noted that the 
veteran reported a full range of symptoms characteristic of 
PTSD criteria, which were discussed.  The report noted that 
the veteran also reported symptoms of depression, which met 
the full criteria for dysthymic disorder.  These included 
depressed mood several days a week, every week for the last 
five years, and very poor appetite, sleep disturbance, low 
energy and fatigue, and low self esteem.  The report contains 
a discussion of test findings, including that the veteran was 
responding in an honest and straight forward manner and was 
not presenting himself in a more or less favorable light.  
Test findings revealed high levels of anxiety and worry as 
well as feelings of isolation, and depression and low self 
esteem.  The report noted that the veteran had difficulty 
being in crowds, with isolation and severe sleep disturbance.  
The diagnoses were chronic PTSD, and dysthymic disorder of 
late onset.  The Global Assessment of Functioning (GAF) was 
58, current.  The examiner opined that it was highly likely 
that the veteran's depression was directly related to the 
increasing severity of his PTSD symptoms over the previous 
five years, and that PTSD explained most of the social 
impairment, but a small proportion may also be accounted for 
by his depression.  The GAF score was based on the ongoing, 
chronic depression experienced almost every day, as well as 
severe re-experiencing symptoms and sleep disturbance as a 
result of his PTSD.  

The report of an August 1998 VA psychiatry disability 
evaluation shows that the veteran reported present complaints 
of having nightmares about World War II, which were occurring 
more often.  He reported having flashbacks, and being 
depressed for the previous 20 years, trouble sleeping without 
Trazodone, and that he had a depressed mood most days.  He 
currently was prescribed Prozac and Trazodone.  The report 
noted that the veteran had never been involved in the PTSD 
clinic and apparently had never had psychiatric treatment.  
The veteran reported that he drank beer socially, but not in 
the last three years, and smoked cigarettes in the past, but 
not for 22 years, and he never had a drug problem.  

On mental examination in August 1998, the veteran was dressed 
neatly and appropriately in a casual manner.  He was pleasant 
and cooperative, his mood was mildly dysphoric.  He denied 
any hallucinations, except for flashbacks that he saw 
occasionally during the day that were triggered by sounds.  
He reported thinking about suicide without any attempts.  He 
never had any homicidal thoughts.  He denied any paranoia.  
He was oriented as to person, place, and time, his sensorium 
was clear, and he was aware of current political leaders, and 
could name three cities and discuss accurately current 
events.  He was able to perform multiplication, intelligence 
was considered to be average, insight and judgment were good, 
concentration and attention span were adequate, and his 
recent and remote memory was intact.  The diagnoses were 
chronic PTSD, mild chronic dysthymia, and nicotine dependence 
in remission for 22 years.  The GAF scale score assigned was 
65.

Private medical records include a May 1999 report of initial 
assessment and readjustment counseling.  That report shows 
that the veteran reported complaints, including having 
numerous painful memories of World War II; difficulty 
trusting anyone with whom he was able to talk about his 
military experience; and having severe nightmares, lack of 
patience, increasing irritability, and anger, along with 
severe bouts of anxiety followed by depression.  The report 
noted that the veteran was 80 years of age, retired, and had 
been married only once, experiencing no marital difficulties, 
and with a wonderful relationship with most family members.  
He had not participated in the VA PTSD program and did not 
seem to have an interest in taking the time to attend.  The 
veteran indicated that he had major difficulties in 
communicating his real feelings about his wartime experiences 
with most individuals.  The veteran reported no problem with 
substance or alcohol abuse.  He attributed depression and 
headaches to anxiety and stress.  

On mental status examination in May 1999, the veteran was 
neat and well groomed, but very guarded and suspicious of 
anyone talking with him about his war experiences.  There was 
no sensory or cognitive impairment, no loosening of 
associations, hallucination, or delusions, and he was logical 
and coherent.  He was guarded, tense at times, and tearful, 
and exhibited a flat affect.  His judgment and insight were 
above average.  The report noted that the veteran's problems 
consisted of anxiety, depression, grief, and 
anger/resentments.  The diagnoses were PTSD, generalized 
anxiety disorder, and major depression (moderate).  

In conjunction with his current claim, recently submitted 
records include private and VA medical records.  VA treatment 
records show treatment for various conditions and complaints 
including nightmares and insomnia, which he reported was 
relieved by Trazodone.  He reported complaints of occasional 
depression, and avoidance of crowds, combat movies, and loud 
noises.  
  
Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000), a 30 
percent disability rating is warranted for PTSD that is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent disability rating encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130. 

In addition, when rating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign a rating based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a) (2000).

After a review of the evidence of record, the Board finds 
that, under the current regulations in effect since November 
7, 1996, the veteran's disability picture due to his PTSD is 
characterized by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood (mildly dysphoric), anxiety, 
suspiciousness, panic attacks (weekly or less often, 
including flashbacks), and chronic sleep impairment.  While 
the veteran is not service-connected for a dysthymia 
disorder, depressed mood has not been dissociated by the 
medical evidence from service-connected PTSD, and is a 
symptom of psychiatric impairment, which includes PTSD under 
Diagnostic Code 9411, listed among the symptomatology in the 
General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130.  Therefore, the Board finds that the veteran's PTSD 
symptomatology, including mild dysthymia, is encompassed by 
the criteria for a 30 percent rating under Diagnostic Code 
9411. 

The Board finds that the record does not demonstrate evidence 
of PTSD symptomatology which more nearly approximates the 
schedular criteria for a 50 percent rating under the 
Diagnostic Code 9411.  The evidence does not show that the 
veteran's PTSD is manifested by a disability picture 
productive of occupational and social impairment reflective 
of reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking; disturbances of motivation or mood; or is 
reflective of a difficulty in establishing and maintaining 
effective work and social relationships.  While the veteran 
has been found to have depressed mood, his dysthymia was 
diagnosed as "mild," and has not been shown to be a 
disturbance of mood.  

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disability, reasonable doubt should be resolved in the 
appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  The examiner in the June 1997 VA 
examination opined that it was highly likely that the 
veteran's depression was directly related to the increasing 
severity of his PTSD, and that PTSD explained most of the 
social impairment, although a small proportion may be 
accounted for by his depression.  It appears that it may be 
difficult to distinguish the effects from the non-service-
connected dysthymia from the veteran's PTSD.  However, even 
if all the veteran's psychiatric symptomatology, including 
mild dysthymia, is attributed to his PTSD, however, the 
veteran's psychiatric disability picture is not shown to 
warrant more than a 30 percent rating under the criteria of 
Diagnostic Code 9411.

While there is a GAF score of 58 noted during an earlier June 
1997 VA examination, the most recent GAF score recorded is 65 
in August 1998.  A GAF score of 65 reflects only some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, or occupational functioning, but that 
he is generally functioning pretty well, and that he has some 
meaningful interpersonal relationships.  A GAF score of 58 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).  

While an overall score of 58 was assigned in June 1997, the 
clinical findings of record does not reflect that the veteran 
actually had the symptomatology indicated to be compatible 
with a GAF score of 58, namely, flat affect and 
circumstantial speech.  While the veteran has experienced 
occasional panic attacks (assuming, arguendo, that his 
anxiety and reported nightmares actually constituted panic 
attacks), these are specifically contemplated by the criteria 
for a 30 percent rating, namely, "panic attacks (weekly or 
less often)."  The Board finds the specific clinical 
findings and symptomatology are more highly probative of the 
disability manifested by PTSD than is an overall 
characterization of all psychiatric impairment reflected by 
the assignment of a GAF score.  In determining a rating for a 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be legal 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

The record also shows that the veteran has had a long-term 
career as a car salesman until retirement, indicating a level 
of interpersonal functioning, and has been married for a long 
time with a good relationship with his family.  He has been 
taking some medication for symptoms.  However, except for one 
private report in May 1999 of an initial assessment regarding 
counseling, the record does not show that the veteran has  
undergone any other psychiatric treatment for his symptoms.  
Although he has reported that he had thoughts about suicide, 
he has indicated no intent to make an attempt.  Further, as 
noted above, the most recent GAF score of 65, in August 1998, 
reflects only some mild symptoms, which is consistent with 
the symptomatology contemplated by an initial rating of 30 
percent.  

For the reasons indicated, the Board finds that the 
appropriate initial rating for the veteran's PTSD is 30 
percent for the entire period of claim.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 9411.  
With regard to the appropriate initial rating assignment in 
this case, the appeal of the initial assignment of a 30 
percent rating for PTSD, following the April 1997 grant of 
service connection for PTSD, presents an "original claim" as 
contemplated under Fenderson, 12 Vet. App. 119.  The Board 
finds that the evidence does not demonstrate that at any time 
during the pendency of this claim has the veteran's PTSD 
manifested significantly increased or decreased 
symptomatology so as to warrant "staged" ratings for 
different periods of time.  As the criteria for a rating 
greater than 30 percent are not met or approximated for any 
period of time, a rating in excess of 30 percent is not 
warranted.  38 C.F.R. § 4.7.  The evidence is not so evenly 
balanced as to raise doubt with respect as to any material 
issue.  38 U.S.C.A. § 5107(b); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)).  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

As noted above, a June 1996 RO rating decision denied the 
veteran's claims of entitlement to increased ratings for the 
following: (1) traumatic arteriovenous aneurysm, varicose 
veins, right leg; (2) SFW of the right thigh with muscle 
damage XIV; (3) partial paralysis of the left ulnar nerve; 
(4) SFW of the left arm Muscle Group VII; (5) SFW of the 
right arm, Muscle Group VI; (6) SFW of the thoracic region, 
Muscle Group XXI; and (7) post operative scar, abdomen.  In 
April 1997 the RO received from the veteran a VA Form 21-
4138, Statement in Support of Claim, in which the veteran 
filed a notice of disagreement with respect to that rating 
decision as to those denied claims for increased ratings.  

However, these issues have not been made the subject of a 
statement of the case.  Accordingly, while the Board does not 
have jurisdiction to decide these issues on the merits under 
the aforementioned guidance, the issues must be remanded to 
the RO for additional action.  See Manlincon, supra.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should consider any evidence 
obtained since the April 1997 Notice of 
Disagreement and, as appropriate, issue a 
Statement of the Case on the issues of 
increased ratings for: (1) traumatic 
arteriovenous aneurysm, varicose veins, 
right leg; (2) SFW of the right thigh 
with muscle damage XIV; (3) partial 
paralysis of the left ulnar nerve; (4) 
SFW of the left arm Muscle Group VII; (5) 
SFW of the right arm, Muscle Group VI; 
(6) SFW of the thoracic region, Muscle 
Group XXI; and (7) post operative scar, 
abdomen.

2.  With the promulgation of the 
Statement of the Case, the RO should 
inform the veteran that, in order to 
complete the appellate process, he must 
complete a timely substantive appeal and 
forward it to the RO.

Thereafter, if the veteran submits a timely substantive 
appeal as to any of the increased rating issues identified in 
this Remand, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in any of these claims.  The 

appellant has the right to submit additional evidence and 
argument regarding the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER 
	Acting Member, Board of Veterans' Appeals
      Board of Veterans' Appeals


 



